Exhibit 99.1 2007-14 Contact:R. Scott Amann Vice President, Investor Relations (713) 513-3344 CAMERON TO PRESENT AT LEHMAN BROTHERS CONFERENCE HOUSTON (August 27, 2007) – Cameron Chairman and Chief Executive Officer Sheldon R. Erikson will appear at the Lehman Brothers CEO Energy/Power Conference on Thursday, September 6, 2007.His remarks will be available on a live webcast. The conference presentation will be accessible through a link on Cameron’s website, located at www.c-a-m.com, and is scheduled to begin at 9:45 a.m. Eastern time (8:45 a.m. Central).The session will be archived on Cameron’s website beginning the day after the live webcast. Cameron (NYSE: CAM) is a leading provider of flow equipment products, systems and services to worldwide oil, gas and process industries. ### Website: www.c-a-m.com
